Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 1 of 7 PageID #: 797




                               EXHIBIT 1
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 2 of 7 PageID #: 798



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

   MICHAEL GRECCO PRODUCTIONS, INC.,
                                                                     1:18-cv-03260-PKC-JO
                  Plaintiff,

             v.

   ALAMY INC.,

                  Defendant.


                  DEFENDANT ALAMY INC.’S INITIAL DISCLOSURES

        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, defendant Alamy Inc.

 (“Defendant”), by its undersigned attorneys, hereby makes the following initial disclosures based

 on information reasonable available to it at this time. Continuing investigation and discovery

 may alter these disclosures and, accordingly, Defendant expressly reserves its right to amend

 and/or supplement this document, including as provided by Federal Rule of Civil Procedure

 26(e)(1).

        By making these disclosures, Defendant does not represent that it is identifying every

 document, tangible thing, or witness possibly relevant to this proceeding. Nor does Defendant

 waive its right to object to the production of any document or tangible thing disclosed on the

 basis of any privilege, the work product doctrine, relevancy, undue burden, or any other valid

 objection. Rather, Defendant’s disclosures represent a good faith effort to identify information it

 reasonably believes is discoverable and which may be used to support its claims or defenses as

 required by Rule 26(a)(1).

        Finally, Defendant’s disclosures are made without waiving or relinquishing in any way

 its right to object (1) on the grounds of competency, privilege, relevancy and materiality,


                                                  1
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 3 of 7 PageID #: 799



 hearsay, or any other proper ground, to the use of any such information, for any purpose, in

 whole or in part, in any subsequent proceeding in this action or any other action; and (2) on any

 and all grounds, at any time, to any other discovery request or proceeding involving or relating to

 the subject matter of these disclosures.

        All of the following disclosures are made subject to the above objections and

 qualifications.

 A.     Individuals Likely to Have Discoverable Information—Fed. R. Civ. P. 26(a)(1)(A)(i)

        Pursuant to Rule 26(a)(1)(A)(i), Defendant identifies the following individuals as likely

 having discoverable information that Defendant may use to support its claims or defenses in this

 action. Defendant does not give its consent for plaintiff Michael Grecco Productions, Inc. to

 contact any of Defendant’s current or former employees or representatives who may have

 privileged or confidential information, including any of those listed below. Any such contact

 should be made through Defendant’s undersigned counsel, Cowan, DeBaets, Abrahams &

 Sheppard LLP.

            1. John Schilizzi
               c/o Cowan, DeBaets, Abrahams & Sheppard LLP
               41 Madison Avenue, 38th Floor
               New York, NY 10010

         Mr. Schilizzi is the Chief Operating Office of Alamy Ltd., of which Defendant is a
 subsidiary. Mr. Schilizzi is likely to have discoverable information concerning Alamy Ltd.’s
 licensing processes and workflow, specifically with respect to the website operated and
 maintained by Alamy Ltd. at the domain name www.alamy.com, as well as information
 concerning Alamy Ltd.’s contracts and interactions with vendors, customers, and contributors.
 Mr. Schilizzi is also likely to have discoverable information concerning the total sales and profits
 (if any) earned by Alamy Ltd. and/or Alamy Inc. in connection with the licensing of the
 photographs at issue in this proceeding.

               2. Michael Grecco
                  c/o Duane Morris LLP
                  100 High Street, Suite 2400
                  Boston, Massachusetts 02110

                                                  2
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 4 of 7 PageID #: 800




         Mr. Grecco is likely to have discoverable information concerning the allegations made by
 plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in this lawsuit, including the creation and
 copyright ownership of the photographs at issue in this proceeding, and any damages to which
 Plaintiff may be entitled.

               3. Photographer(s) of the images at issue in this litigation
                  c/o Duane Morris LLP
                  100 High Street, Suite 2400
                  Boston, Massachusetts 02110

         The creator(s) of the photographs of the images at issue in this litigation—which, as
 represented by Plaintiff’s counsel on August 27, 2018 during the parties’ initial scheduling
 conference, is not Mr. Grecco—is / are likely to have discoverable information concerning the
 creation and copyright ownership of the images.

               4. Paramount Television
                  5555 Melrose Avenue
                  Los Angeles, CA 90038

        Paramount Television is likely to have discoverable information concerning the copyright
 ownership of several of the images at issue in this litigation, namely, the photographs depicting
 scenes and/or characters from the television show titled “Star Trek: Deep Space Nine.”

               5. Renaissance Pictures, Ltd.
                  315 South Beverly Drive, Suite 216
                  Beverly Hills, CA 90212

         Renaissance Pictures, Ltd. is likely to have discoverable information concerning the
 copyright ownership of several of the images at issue in this litigation, namely, the photographs
 depicting scenes and/or characters from the television shows titled “Xena: Warrior Princess” and
 “Hercules: The Legendary Journeys.”

               6. Fox Broadcasting Company, Inc.
                  10201 West Pico Boulevard
                  Los Angeles, CA 90064

        Fox Broadcasting Company, Inc. is likely to have discoverable information concerning
 the copyright ownership of several of the images at issue in this litigation, namely, the
 photographs depicting scenes and/or characters from the television show titled “The X-Files.”

    B. Categories and Location of Documents—Fed R. Civ. P. 26(a)(1)(A)(ii)

        Pursuant to Rule 26(a)(1)(A)(ii), Defendant identifies the following categories of

 documents, which it may use to support its claims or defenses, to the extent (1) such documents

                                                  3
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 5 of 7 PageID #: 801



 exist, (2) are within Defendant’s possession, custody or control, and (3) are not privileged.

 Copies of such documents will be produced by Defendant’s counsel at a time and place to be

 agreed upon among counsel.

            1. Documents relating to the photographs at issue in this proceeding, including:

                     i. Contributor agreements between Alamy Ltd. and third parties
                        encompassing the photographs at issue, and

                    ii. Licensing agreements between Alamy Ltd. or Alamy Inc. and third parties
                        concerning the photographs at issue.

            2. Documents concerning Plaintiff’s alleged copyright ownership of the photographs
               at issue in this litigation.

            3. Documents reflecting the total sales and profits earned by Alamy Inc. or Alamy
               Ltd. in connection with the photographs at issue in this litigation.

        Such documents are located in Defendant’s possession, custody, or control; Plaintiff’s

 possession, custody, or control; Alamy Ltd.’s possession, custody, or control; or are in the

 possession, custody, or control of third parties to this action. To the extent such documents are

 within the possession, custody, or control of Defendant, such documents are located in

 Defendant’s office at 20 Jay Street, Suite 848, Brooklyn, New York. Defendant’s document

 identification to date is based solely upon such information and documents that Defendant has

 been able to discover thus far, as well as Defendant’s present analysis of the case, and shall not

 in any way be deemed to be a representation that additional documents do not exist.

 Accordingly, Defendant reserves the right to amend or supplement this disclosure pursuant to

 Rule 26(e) if additional documents are identified. Furthermore, Defendant reserves the right to

 supplement or modify this disclosure based on information or documents subsequently identified

 as pertinent to disputed facts.

        Defendant will not produce documents generally available to the public but reserves the



                                                  4
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 6 of 7 PageID #: 802



 right to use such documents in this proceeding.

     C. Computation of Damages—Fed R. Civ. P. 26(a)(1)(A)(iii)

         Defendant does not claim any damages in this proceeding at this time, but reserves the

 right to amend or supplement this disclosure pursuant to Rule 26(e) if any damages are

 identified.

     D. Insurance Agreement—Fed R. Civ. P. 26(a)(1)(A)(iv)

         Pursuant to Rule 26(a)(1)(A)(iv), any insurance policy implicated by this lawsuit will be

 available for inspection and/or copying.


  Dated: August 27, 2018                      COWAN, DEBAETS, ABRAHAMS &
         New York, New York                   SHEPPARD LLP


                                              By:      _s/ Lindsay W. Bowen____
                                                       Lindsay W. Bowen
                                                       Nancy E. Wolff
                                                       Brittany L. Kaplan-Peterson
                                                       41 Madison Avenue, 38th Floor
                                                       New York, New York 10010
                                                       Tel: (212) 974-7474
                                                       Fax: (212) 974-8474
                                                       LBowen@cdas.com
                                                       NWolff@cdas.com
                                                       BKaplan@cdas.com

                                                       Attorneys for Defendant Alamy Inc.




                                                   5
Case 1:18-cv-03260-PKC-JO Document 68-1 Filed 12/18/19 Page 7 of 7 PageID #: 803



                                 CERTIFICATE OF SERVICE


        I, Brittany L. Kaplan-Peterson, hereby certify that a true and complete copy of the

 foregoing defendant Alamy Inc.’s Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a) has been

 served on counsel of record for plaintiff Michael Grecco Productions, Inc. by mailing said copy

 on August 27, 2018, via electronic mail and First Class Mail, postage prepaid, to:

                                     Steven M. Cowley, Esq.
                                        Duane Morris LLP
                                   100 High Street, Suite 2400
                                Boston, Massachusetts 02110-1724
                                  SMCowley@duanemorris.com

                                      Jovalin Dedaj, Esq.
                                      Duane Morris LLP
                                        1540 Broadway
                                New York, New York 10036-4086
                                   JDedaj@duanemorris.com

                     Attorneys for Plaintiff Michael Grecco Productions, Inc.


                                                             /s/ Brittany L. Kaplan-Peterson
                                                             Brittany L. Kaplan-Peterson




                                                 6
